Citation Nr: 1646962	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  10-35 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for residuals of a left foot fracture.

2.  Entitlement to an increased rating in excess of 10 percent for residuals of a right foot fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1994 to July 1995.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

When the claims were before the Board in March 2014, they were remanded for additional development and adjudicative action.  


REMAND

The Board's review of the record reveals that further action by the Agency of Original Jurisdiction (AOJ) is required before the claims on appeal are decided. 

Pursuant to the March 2014 Board remand, the Veteran was scheduled for an additional VA examination to determine the the nature and extent of all impairment due to residuals of right and left foot fractures in September 2014.  The Veteran did not report to the VA examination.  An October 2014 report of general information indicated that the Veteran confirmed his attendance for the September 2014 appointment.

In a June 2016 informal hearing presentation, the Veteran's representative noted that the Veteran's address changed since the September 2014 examination appointment and requested that the Veteran be afforded an additional opportunity to attend a VA examination because his address was not updated by the AOJ and there was no attempt to reschedule the Veteran's VA examination.   The Board finds that the claims must be remanded for an additional VA examination to determine the current degree of severity of the residuals of right and left foot fractures.  

The Board also observes that following the issuance of the October 2014 Supplemental Statement of the Case (SSOC), additional relevant VA treatment records were associated with the record.  Efforts should be made to obtain all outstanding records pertinent to the issues on appeal, including VA treatment records for the period from April 2016 to the present.  

Accordingly, the case is REMANDED for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal, to include VA treatment records for the time period from April 2016 to the present.

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to residuals of right and left foot fractures.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The examiner should provide a full description of any effects the bilateral foot disability may have on occupational functioning and daily activities.  

3. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4. The RO or the AMC also should undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




